Title: To Thomas Jefferson from Thomas McKean, 7 March 1800
From: McKean, Thomas
To: Jefferson, Thomas



Dear Sir,
Lancaster. March 7th. 1800.

Believe me when I assure you, that it has not been owing to inattention or a want of the sincerest friendship that your favor of the 9th. of January has not been answered before now; but to my not having in it my power to do it in such a way as would be pleasing to you and satisfactory to myself. When I entered on the duties of my Station I found there was a great deal to do, and also to undo: tho’ a man of business all my life, I have never been so fully employed as the last three months, unless while I was Presidt. of Congress. My difficulties are nearly surmounted; I have had some boisterous gales, and have weathered the storm, but have still to watch the reptiles that are constantly nibbling the hull of the vessel under water.

I have appointed & commissioned our friend Mr; Beckley Clerk of the Mayor’s court for the city of Philadelphia, and also Clerk of the Orphans court for the county, which will amount to an Equivalent for the Clerkship of the House of Representatives, which he was unjustly deprived of by a Party, who placed Mr; Condy (married to a Sister of Mr; Joseph Hopkinson & my Neice) in his stead.
I had the best reasons, public & private, for the removal of my graceless nephew, and I am convinced sound reasons for putting Mr; Beckley in his place: It is at least countenanced by the lex talionis, Moses’s Law. I confess I should have made this change with more reluctance, were I not under a conviction that the President of the U.S. will, if not from personal regard, yet from the importunity of Messieurs Woolcot & Pickering, make ample provision for Mr; Hopkinson, who has been an indefatigable & indeed useful partizan for them all. Should this reasonable expectation prove falacious, and my nephew by proper concessions and reformation put it in my power, I may hereafter make him amends.
Our General Assembly will make no law directing the manner of choosing Electors of President & Vice-President. The consequence will be, that I shall be obliged to call them in August, and if the two Houses do not agree, I must direct the manner by a Proclamation, which will be accompanied by an Address of the House of Representatives and nine of the Senate, out of twenty four, to their constituents. The manner will be the same that has been prescribed hitherto by the legislature of this State from the commencement of the Constitution of the United States, being nearly twelve years, and for three different Periods of election: besides this, the practice is founded on principle & solid reason, that the majority of the Freemen of each State shall choose the Electors, which cannot be the case in any other way. The Governor is, under the obligation of an oath, to see that the laws of the State shall be faithfully executed; the Constitutions of the United States & of this State are the supreme laws of the land, and it is my duty to have them faithfully executed, which I shall endeavor to accomplish; and I am perfectly convinced, that the Returns of the Electors, made in pursuance of the Act of Congress and under the authority of the States, cannot be controlled by any thirteen Gentlemen, selected by both Houses of Congress, or any other power whatsoever, without a manifest violation of the federal compact, which cannot nay which will not be submitted to.
I have been interrupted more than half a dozen times by Visitants, some on business, some out of respect, while I have wrote thus far. I must therefore reserve what I intended further to say, until I shall  have the pleasure of seeing you, which I flatter myself will be in about a fortnight.Adieu, and believe me to be with truth & sincerity, dear Sir,
Your friend & most obedient servant

Thos M:Kean

